DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on July 27, 2020 and December 14, 2020 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a preprocessing unit, configured to perform, based on inputted mesoscale wind atlas data, a first screening …” and “a wind turbine arrangement optimization unit, configured to determine ...” in claim 7; 
“the preprocessing unit calculates …” in claim 8;
“the preprocessing unit calculates …” in claim 9;
“the preprocessing unit calculates …” in claim 10;
“the wind turbine arrangement optimization unit obtains …” in claim 11;
and “the wind turbine arrangement optimization unit is further configured to calculate …” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.


Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites “[a] computer readable storage medium with a program stored thereon, wherein the program comprises instructions for performing the method according to claim 1.”
Here, since claim 13 is a “computer readable storage medium,” which is a system defined by the structure recited in the claim, this claim could be infringed by a computer readable storage medium without comprising the functions defined by the method in claim 1. Accordingly, claim 13 fails to include all the limitations of the claim upon which it depends.
Claim 14 recites “[a] computer, comprising a readable medium with a computer program stored thereon, wherein the computer program comprises instructions that causes the computer to perform the method according to claim 1.”
Here, since claim 14 is a “computer,” which is a system defined by the structure recited in the claim, this claim could be infringed by a computer without comprising the functions defined by the method in claim 1. Accordingly, claim 14 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 7 recites the limitations “a preprocessing unit, configured to perform, based on inputted mesoscale wind atlas data, a first screening …” and “a wind turbine arrangement optimization unit, configured to determine ....” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a preprocessing unit” and “a wind turbine arrangement optimization unit” coupled with functional language “configured to perform, based on inputted mesoscale wind atlas data, a first screening …” and “configured to determine …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claims 8-12 depend on claim 7 and do not cure the aforementioned deficiencies of claim 7, and thus, claims 8-12 are rejected for the reasons set forth above regarding claim 7 as a result.
Claims 8-10 recite the limitations “the preprocessing unit calculates ....” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “the preprocessing unit” coupled with functional language “calculates …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 11 recites the limitations “the wind turbine arrangement optimization unit obtains ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic 
Claim 12 recites the limitations “the wind turbine arrangement optimization unit is further configured to calculate ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “the wind turbine arrangement optimization unit” coupled with functional language “is further configured to calculate …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim 13 recites “[a] computer readable storage medium with a program stored thereon, wherein the program comprises instructions for performing the method according to claim 1.”
Firstly, “the method according to claim 1” lacks antecedent basis because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim.
Further, the claim is written in the form of an independent claim, yet the claim recites the method of claim 1, and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 1.
Claim 14 recites [a] computer, comprising a readable medium with a computer program stored thereon, wherein the computer program comprises instructions that causes the computer to perform the method according to claim 1.”
Firstly, “the method according to claim 1” lacks antecedent basis because this claim is written in the form an in independent claim and the method is not previously introduced in this independent claim.
Further, the claim is written in the form of an independent claim, yet the claim recites the method of claim 1, and thus, it is unclear whether this claim is intended to be an independent claim or a dependent claim depending on claim 1.
Claims 15-17 depend on claim 13 and do not cure the aforementioned deficiencies of claim 13, and thus, claims 15-17 are rejected for the reasons set forth above regarding claim 13 as a result.
Claims 18-20 depend on claim 14 and do not cure the aforementioned deficiencies of claim 14, and thus, claims 18-20 are rejected for the reasons set forth above regarding claim 14 as a result.











Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant has claimed "[a] device," “a preprocessing unit,” and “a wind turbine arrangement optimization unit” and Applicant's specification fails to exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features includes software per se. As a result, these claims are rejected under 35 US.C. § 101 for including non-statutory subject matter.
Claims 13 & 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. Applicant has claimed computer readable storage medium and Applicant's specification fails to narrowly define computer readable storage medium to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium includes transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, which are non-statutory subject matter. As a result, these claims must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the Office recommends amending the claims so that they recite only non-transitory computer-readable medium.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “a method for … arranging a wind turbine based on mesoscale data, the method comprising: performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area; performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area; and determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of arranging a wind turbine based on mesoscale data by performing a first screening using a wind speed limit to obtain a first wind field area based on mesoscale wind atlas data, performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area based on terrain data, and determining a wind turbine arrangement that renders an objective function optimal using taboo search with a target number of wind turbines and the second wind field area as inputs, wherein the objective function is a sum of annual power generations at wind turbine sites could all be reasonably interpreted as a human mentally observing information and performing a judgement of the information to perform the first and second screening to obtain a first and second area and a human mentally performing evaluations to determine the wind turbine arrangement based on a tabu search, the obtained second area, a target number, and optimizing the annual sum of power generation; therefore, the claims recite a mental process. Further, each of the above limitations recite a method for managing the arrangement of wind turbines to optimize power production, which manages the commercial activities of power generating company. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “automatically”  in claim 1, “[a] device … comprising” and the various “unit[s]” in claim 7, “[a] computer readable storage medium with a program stored thereon, wherein the program comprises instructions for performing …” in 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0086] (discussing the embodiments of the invention are implemented by an existing computing device). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 7-12, & 15-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig, et al. (US 20130041636 A1), hereinafter Craig, in view of Zhang, et al. (CN 105119320 A), hereinafter Zhang.
Regarding claim 1, Craig discloses a method for automatically arranging a wind turbine based on mesoscale data, the method comprising ([0003]-[0004], [0146]-[0147], [0152]-[0154]): 
performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area ([0004]-[0005], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes incoming wind direction and incoming or cut wind speeds);
performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area ([0004]-[0006], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0008], [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array ; and 
Further, while Craig discloses all of the above, and determining, by using a method of … search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal ([0004]-[0006], [0059], [0162], [0164], the method selects a number of turbines to be placed in the array (i.e. a target number), designs a fitness function configured to rank configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of threshold associated with a region around the turbine, and then outputs values for each of the one or more variables matching the acquired flow data around the selected turbine according to the fitness function, wherein the algorithm outputs data corresponding to locations of the turbines which provide the one or more of a desired attribute, subject to physical constraints including discrete locations turbines can be placed, minimal or maximal spacing between turbines, topography of the array site (i.e. and the second wind field area), for example, by maximizing power output per unit land area of the array, wherein a local optimization (e.g. a genetic algorithm) (i.e. local search) is used to predict a geometrical arrangement of turbines in the array), wherein the objective function is a sum of annual power generations at wind turbine sites (0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine, [0059], [0164], [0167], when optimizing or maximizing power, a fitness function, for each possible array, can be written to sum the wind incoming into each turbine (∑u), which is cubically proportional to power, which is maximized, and the fitness function ranking one or more attributes of a system which are 
Zhang teaches determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal (pp. 3, 8-9, Step 4, according to a constraint condition and a target function of the fan optimization arrangement, combining a Weibull distribution function, and optimizing and arranging a fan position by using a tabu algorithm to obtain a fan arrangement optimization scheme, Step 4-11, performing a tabu search operation on each seed individual containing fan coordinateinformation, and finally outputting an optimal solution (i.e. renders the objective function optimal), and step 4-13, judging whether the number N of the fans of the solution meets the number N allowed to be installed (i.e. a target number), and if so, setting the coordinates of each fan (i.e. arrangement) on each corresponding position of the topographic map (i.e. second wind field area)), wherein the objective function is a sum of annual power generations at wind turbine sites (pp. 3, 8-9, wherein step 4-5 of the optimization obtains the annual power generation AEP of the fan using a Weibull distribution function F(V'H)).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Craig the ability to determine a wind turbine arrangement using a tabu search and an objective function including a sum of annual power generation, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining a wind turbine arrangement using a tabu search and an objective function including a sum of annual power generation, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 2, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, Craig discloses wherein the performing a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area comprises: calculating an annual average wind speed at each grid point in the inputted wind field area based on the inputted mesoscale wind atlas data ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data by determining the average at each point to determine the flow of velocity at each turbine); and 
removing grid points at which an annual average wind speed is less than the wind speed limit from the inputted wind field area to obtain the first wind field area ([0004]-[0005], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes incoming wind direction and incoming or cut wind speeds).
In addition, while Craig discloses all of the above, including the entirety of the limitations, Zhang also teaches these features.
Zhang teaches wherein the performing a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area comprises: calculating an annual average wind speed at each grid point in the inputted wind field area based on the inputted mesoscale wind atlas data (p. 7, Step 2, measuring tower type wind electric field region builds includes collecting average wind speed for at least a year); and
removing grid points at which an annual average wind speed is less than the wind speed limit from the inputted wind field area to obtain the first wind field area (pp. 3, 8, Step 4, the algorithm for optimized arrangement fan position, layout optimization scheme, includes in Step 4-1, determining the planned pre-selected fan parameter of the cut-in wind speed (e.g. 3 m/s) and the 
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 3, the combined teachings of Craig and Zhang teach the method according to claim 2 (as above). Further, while Craig discloses all of the above, and wherein the calculating an annual average wind speed at each grid point based on the inputted mesoscale wind atlas data comprises: obtaining, for each grid point, an annual average wind speed of each sector and a wind frequency corresponding to each sector based on the inputted mesoscale wind atlas data ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points, [0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated); 
calculating, for each grid point, a weight of the annual average wind speed of each sector with respect to an annual average wind speed of all sectors based on the annual average wind speed of the sector and the wind frequency corresponding to the sector ([0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated as a weighting of the fitness function, wherein the performance of the array for the one or more primary wind directions can be set to influence the ranking of the array to a greater degree than the performance of the array for the lower importance wind direction, [0117], the component of potential flow perpendicular the free-stream direction can be determined at each of ; and 
calculating the annual average wind speed at each grid point ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points) … the weight of the annual average wind speed of each sector with respect to the annual average wind speed of all the sectors, wherein the sector indicates a wind direction ([0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated as a weighting of the fitness function, wherein the performance of the array for the one or more primary wind directions can be set to influence the ranking of the array to a greater degree than the performance of the array for the lower importance wind direction), Craig does not expressly required that the average annual wind speed is calculated “based on” the weight if the annual average speed; however, these additional features are taught by further teachings in Zhang.
Zhang teaches wherein the calculating an annual average wind speed at each grid point based on the inputted mesoscale wind atlas data comprises: obtaining, for each grid point, an annual average wind speed of each sector and a wind frequency corresponding to each sector based on the inputted mesoscale wind atlas data (pp. 7-8, Step 2-5, measuring the wind speed, for the wind data of at least two different heights of the wind measurement tower for at least one year, data such as the frequency percentage and the average wind speed of each partition of the wind measurement tower are determined); 
calculating, for each grid point, a weight of the annual average wind speed of each sector with respect to an annual average wind speed of all sectors based on the annual average wind speed of the sector and the wind frequency corresponding to the sector (pp. 7-8, Step 2-5, measuring the wind speed, includes for the wind data of at least two different heights of the wind measurement tower for at least one year, the frequency percentage); and 
calculating the annual average wind speed at each grid point based on the weight of the annual average wind speed of each sector with respect to the annual average wind speed of all the sectors, wherein the sector indicates a wind direction (pp. 7-8, Step 2-5, measuring the wind speed, includes for the wind data of at least two different heights of the wind measurement tower for at least one year, and then frequency wind rose is generated in combination with the frequency percentage, the wind speed of each partition is generated according to the information collected by the wind measurement tower and the wind rose map of the corresponding frequency).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 4, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, Craig discloses wherein the performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area comprises: calculating a slope of each grid point in the first wind field area based on an elevation matrix; and removing grid points having a slope greater than the slope limit from the first wind field area to obtain the second wind field area ([0087] constraints on a physical system can be put into the optimization as modifiers of the fitness function, e.g., if there is a hill near the center of the land plot available, and turbines can be placed behind the hill with respect to a certain wind direction, a fitness function can be designed such that if a turbine position was behind the hill, the evaluated incoming wind velocity would be modified by some set amount to account for the wind blockage from the hill, [0004]-[0006], [0162], [0164], the method variables representing parameters of the array site and the wind turbine parameters are selected, the fitness function ranks configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0008], [0084], [0158], claim 14, wherein the method selects input variables 
Regarding claim 5, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, while Craig discloses all of the above, and wherein the determining a wind turbine arrangement that renders an objective function optimal comprises: selecting a wind turbine model for each grid point in the second wind field area based on an annual average wind speed at each grid point to determine a wind turbine radius ([0004]-[0006], [0059], [0162], [0164], the method selects a number of turbines to be placed in the array (i.e. a target number) and designs a fitness function configured to rank configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site associated with a region around the turbine, [0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine,); 
determining a … array of each grid point by using a distance between grid points as a … condition  ([0004]-[0006], [0059], [0162], [0164], the method outputs values for each of the one or more variables matching the acquired flow data around the selected turbine according to the fitness function, wherein the algorithm outputs data corresponding to locations of the turbines which provide the one or more of a desired attribute, subject to physical constraints including discrete locations turbines can be placed, minimal or maximal spacing between turbines); 
ranking, based on an annual power generation at each grid point in the second wind field area, annual power generations ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine) at all grid points in the second wind field area from high to low, and determining all ranked grid points as a candidate point set ([0004]-[0006], [0059], [0162], [0164], the fitness function ranks configurations for the array based on constraints); 
selecting a plurality of groups of grid points from the candidate point set in a sequential manner by the method of … search, wherein each of the plurality of groups of grid points comprise at least one grid point meeting the … condition; 
calculating the objective function for each of the plurality of groups of grid points ([0004]-[0006], [0059], [0162], [0164], the fitness function ranks configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute, maximizing power output per unit land area of the array, wherein a local optimization (e.g. a genetic algorithm) (i.e. local search) is used to predict a geometrical arrangement of turbines in the array, [0059], [0164], [0167], when optimizing or maximizing power, a fitness function, for each possible array, can be written to sum the wind incoming into each turbine (∑u), which is cubically proportional to power, which is maximized, and the fitness function ranking one or more attributes of a system which are considered to be desirable by a user with a higher quantified rank); and 
determining, from the plurality of groups of grid points, a group of grid points that render the objective function optimal as final wind turbine sites ([0167], the user can select the highest ranked configuration, [0177], the array that performs the best over all of the one or more primary wind flows can then be ranked the highest), Craig does not necessarily disclose the remaining elements of the following limitations, which however are taught by Zhang.
Zhang teaches wherein the determining a wind turbine arrangement that renders an objective function optimal comprises: selecting a wind turbine model for each grid point in the second wind field area based on an annual average wind speed at each grid point to determine a wind turbine radius (pp. 8-9, Step 4, according to a constraint condition and a target function of the fan optimization arrangement, combining a Weibull distribution function, and optimizing and arranging a fan position by using a tabu algorithm to obtain a fan arrange mentoptimization scheme, includes at Step 4-5, the annual energy generation AEP of the fan is obtained based on wind speed of the hub of the fan); 
determining a taboo array of each grid point by using a distance between grid points as a taboo condition (pp. 3, 8-9, Step 3, establishing a constraint condition of the fan optimization arrangement, includes the constrained distance between fans established based on equation 10, ; 
ranking, based on an annual power generation at each grid point in the second wind field area, annual power generations at all grid points in the second wind field area from high to low, and determining all ranked grid points as a candidate point set (pp. 8-9, Step 4-11, introducing a tabu search, performing taboo search operation on the seed individual containing the fan coordinate coordinate information, and finally outputting the optimal solution; specifically, the method specifically comprises the following steps: Step A, firstly, generating a certain number of neighborhood solutions by using the neighborhood function of the current global global extremum, and selecting a solution with optimal fitness from the neighborhood as a plurality of candidate solutions, at Step B, replacing the current best individual solution best with the candidate solution, updating the historical optimal solution); 
selecting a plurality of groups of grid points from the candidate point set in a sequential manner by the method of taboo search, wherein each of the plurality of groups of grid points comprise at least one grid point meeting the taboo condition; 
calculating the objective function for each of the plurality of groups of grid points; and 
determining, from the plurality of groups of grid points, a group of grid points that render the objective function optimal as final wind turbine sites (pp. 8-9, Step 4-11, at Step B, judging whether each candidate solution meets a specific criterion, if yes, replacing the current best individual solution best with the candidate solution, updating the tabu table, updating the historical optimal solution, and turning to step D, and at Step D, judging whether the maximum number of iterations or the convergence condition is met or not, and if yes, outputting an optimal solution).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 6, the combined teachings of Craig and Zhang teach the method according to claim 5 (as above). Further, Craig discloses further comprising: calculating the annual power generation at each grid point based on the annual average wind speed at the grid point in the second wind field area ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points).
In addition, while Craig discloses all of the above, including the entirety of the limitations, Zhang also teaches these features.
Zhang teaches further comprising: calculating the annual power generation at each grid point based on the annual average wind speed at the grid point in the second wind field area (pp. 7-8, Step 2-1, collecting wind speed data and wind direction data of at least 1 year, Step 2-5, measuring the wind speed, for at least one year, the average wind speed of each partition of the wind measurement tower are determined).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claims 7-12, these claims are substantially similar to claims 1-6, and are, therefore, rejected on the same basis as claims 1-6. While claims 7-12 are directed toward a device, Craig discloses a method as claimed. [0003]-[0004], [0146]-[0147], [0152]-[0154].

Regarding claim 13, Craig discloses a computer readable storage medium with a program stored thereon, wherein the program comprises instructions for performing ([0003]-[0004], [0146]-[0147], [0152]-[0154]) the method according to claim 1 (as above).
Regarding claim 14, Craig discloses a computer, comprising a readable medium with a computer program stored thereon, wherein the computer program comprises instructions that causes the computer to ([0003]-[0004], [0146]-[0147], [0152]-[0154]) perform the method according to claim 1 (as above).
Regarding claims 15-17, these claims are substantially similar to claims 2, 4, 5, and are, therefore, rejected on the same basis as claims 2, 4, 5. While claims 15-17 are directed toward a computer readable storage medium, Craig discloses a computer readable storage medium as claimed. [0003]-[0004], [0146]-[0147], [0152]-[0154].
Regarding claims 18-20, these claims are substantially similar to claims 2, 4, 5, and are, therefore, rejected on the same basis as claims 2, 4, 5. While claims 18-20 are directed toward a computer readable storage medium, Craig discloses a computer readable storage medium as claimed. [0003]-[0004], [0146]-[0147], [0152]-[0154].


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katsigiannis, et. al, Optimal Sizing of Small Isolated Hybrid Power Systems Using Tabu Search, 10 Journal of Optoelectronics and Advanced Materials 5, p. 1241 (2008) disclosing a method for optimal sizing of small isolated hybrid power systems using tabu search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623